MEMORANDUM **
Kuldip Singh, Ranjit Kaur, and their three children, natives and citizens of India, seek review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA acted within its discretion in denying as untimely the petitioners’ motion to reopen because it was filed more than 18 months after the BIA’s final removal order, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be filed within 90 days of final administrative removal order), and the petitioners failed to present new and material evidence of changed conditions in India, see 8 U.S.C. § 1229a(c)(7)(C)(ii) (no time limit on motion to reopen to apply for asylum based on changed country conditions).
We do not consider Singh’s contentions regarding the agency’s order denying asylum, which we upheld in Singh v. Gonzales, 134 Fed.Appx. 208 (9th Cir.2005).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.